 1   DAVID P. MASTAGNI, ESQ (SBN 57721)
     GRANT A. WINTER ESQ (SBN 266329)
 2   MASTAGNI HOLSTEDT, A.P.C.
     1912 I Street
 3   Sacramento, California 95811
     Telephone: (916) 446-4692
 4   Facsimile: (916) 447-4614
     Attorneys for Plaintiffs PATRICK WITHROW
 5   and KATHLEEN WITHROW
 6
     WARREN M. KLEIN, ESQ (SBN 303958)
 7   CLAPP, MORONEY, VUCINICH, BEEMAN+SCHELEY
     A PROFESSIONAL CORPORATION
 8   5860 Owens Drive, Suite 410
     Pleasanton, CA 94588
 9   Telephone: (925) 734-0990
     Fax: (925) 734-0888
10   Attorneys for Defendants
     BOVE ENTERPRISES INC.;
11   JIFFY LUBE INTERNATIONAL, INC.
12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15
     PATRICK WITHROW, an individual; and,              Case No. 2:19-cv-00478-MCE-EFB
16   KATHLEEN WITHROW, an individual;
                  Plaintiffs,                          STIPULATION AND ORDER TO
17                                                     CONTINUE ALL DEADLINES SET
            v.                                         FORTH IN TRIAL SCHEDULING
18                                                     ORDER
     JIFFY LUBE INTERNATIONAL, INC.;
19   BOVE ENTERPRISES, INC.; and, DOES 1
     through 100 inclusive,
20   Defendants.

21

22          Plaintiffs PATRICK WITHROW and KATHLEEN WITHROW and Defendants JIFFY
23   LUBE INTERNATIONAL, INC. [hereinafter “JIFFY LUBE”], and BOVE ENTERPRISES, INC.
24   (hereinafter “BOVE”), hereby stipulate to the following:
25          On January 28, 2021, the Court issued an order extending the discovery deadlines in this
26   matter because of difficulties the parties have experienced in securing full discovery during the
27   COVID-19 pandemic. Since the January 2021 order, the circumstances concerning the Coronavirus
28   have not appreciably changed to permit discovery. Many percipient witnesses to the matters

       ____________________________________________1___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
 1   alleged in this case reside in Arizona and as a result of travel restrictions, “social distancing
 2   requirements,” and other Coronavirus related impediments, the parties have still not been able to
 3   conduct the depositions. Delays have also arisen because the attorney previously handling this
 4   matter for the defendants left the firm abruptly, and the successor attorneys assigned to the case are
 5   still pending admission in the Eastern District.
 6           The parties stipulate that good cause exists to continue the non-expert discovery cutoff
 7   dates, and all subsequent cutoff dates, because of the extended delay in scheduling and
 8   completing depositions set to take place in Arizona. Plaintiffs noticed numerous depositions of
 9   witnesses in Phoenix, Arizona; however, the depositions have had to be continued because of the
10   witnesses’ unavailability and complications arising from the Coronavirus pandemic. Scheduling
11   issues have delayed some of the discovery already completed due to the unavailability of counsel,
12   witnesses, and parties. The prior attorney assigned to this matter has disassociated from the
13   Clapp Moroney firm, and replacement counsel are still becoming familiar with the facts and
14   issues presented by the plaintiff’s claims. The parties anticipate that scheduling issues amongst
15   the parties and witnesses along with complications due to the Coronavirus pandemic will
16   necessitate more time to complete fact discovery. Therefore, the parties hereby stipulate that,
17   provided the Court grants its consent, the deadline for the non-expert discovery cutoff, and all
18   subsequent cutoff dates, shall be continued in order to give the parties time to complete any
19   written discovery and the depositions of witnesses in California and Arizona.
20           The parties have also stipulated that they will participate in a mediation and are presently
21   in the process of choosing a mutually acceptable mediator. The requested extension of the
22   discovery cut-off will serve to facilitate the parties’ efforts to mediate their disputes as well.
23       IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, BY AND THROUGH
24   THEIR ATTORNEYS OF RECORD, that the non-expert discovery cutoff date, and all subsequent
25   cutoff dates, set forth in the Court’s Scheduling Conference Order of January 28, 2021, shall be
26   modified as follows (modified dates are in bold):
27       Non-Expert Discovery Cutoff:                                Originally March 16, 2020, continued
28                                                                   to April 20, 2021
                                                                     To September 20, 2021
        ____________________________________________2___________________________________________
      STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
 1
        Designation of Expert Witnesses Cutoff:                   Originally May 15, 2020, continued
 2                                                                to July 20, 2021
 3                                                                To November 20, 2021

 4

 5      Supplemental Expert Witnesses Cutoff:                    Originally June 14, 2020, continued to
                                                                 August 20, 2021
 6                                                               To December 20, 2021
 7
        Dispositive Motions Cutoff:                              Originally September 12, 2020,
 8                                                               continued to November 20, 2021
                                                                 To February 20, 2022
 9
        Joint Notice of Trial Readiness Cutoff:                  Continued from December 20, 2021
10
                                                                 To March 20, 2022
11

12   IT IS SO STIPULATED between the parties, and the parties respectfully request that the Court
13   reduce this stipulation and the modified scheduling deadlines to an Order.
14

15

16    Dated: April 20, 2021                      CLAPP, MORONEY, VUCINICH,
                                                 BEEMAN+SCHELEY
17

18

19                                               By: ________/s/____________
                                                     Warren M. Klein
20                                                   Attorneys for Defendants BOVE ENTERPRISES
                                                     INC. DBA JIFFY LUBE
21

22
      Dated: April 20, 2021                       MASTAGNI HOLSTEDT, A.P.C.
23

24

25                                              By: __________/s/_________
                                                    Grant A. Winter
26                                                  Attorneys for Plaintiffs PATRICK WITHROW
                                                    and KATHLEEN WITHROW
27

28

       ____________________________________________3___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
 1                                                ORDER
 2
            Having considered the parties’ stipulated joint request to continue the deadline for the
 3
     cutoff of non-expert discovery, and all subsequent cutoff dates, the Court finds good cause for the
 4
     continuance.
 5
            It is ordered that the scheduling deadlines for this case be modified as follows:
 6

 7          Non-Expert Discovery Cutoff:                          Continued from April 20, 2021
 8                                                                To September 20, 2021

 9          Designation of Expert Witnesses Cutoff:               Continued from July 20, 2021
                                                                  To November 20, 2021
10
            Supplemental Expert Witnesses Cutoff:                 Continued from August 20, 2021
11                                                                To December 20, 2021
12
            Dispositive Motions Cutoff:                           Continued from November 20, 2021
13                                                                To February 20, 2022

14          Joint Notice of Trial Readiness Cutoff:               Continued from December 20, 2021
                                                                  To March 20, 2022
15

16
            Given the issuance of this Order, Defendants’ Motion for an Order Extending Discovery
17
     Cutoff (ECF No. 23) is DENIED as moot.
18

19          IT IS SO ORDERED.

20   Dated: April 27, 2021

21

22

23

24

25

26

27

28

       ____________________________________________4___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
